Citation Nr: 1019611	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  05-09 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney At Law


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from August 1955 to August 1978, including service in 
the Republic of Vietnam.  He died in February 1993 and his 
surviving spouse is the appellant.

The Board of Veteran's Appeals (Board) previously denied this 
appeal in an August 2006 decision.  That decision was vacated 
by the Court of Appeals for Veterans Claims (Court) in an 
April 2008 Memorandum decision, and returned to the Board.  
The case has been advanced on the Board's docket.

In March 2009, the Board remanded the case for additional 
development.  Such development having been completed, the 
appeal has been returned to the Board for further review.


FINDINGS OF FACT

1.  The Veteran died on February [redacted], 1993.  The February [redacted], 
1993 death certificate indicates acute cardio respiratory 
failure due to craniopharyngioma (benign brain tumor) as the 
immediate cause of death.  The February [redacted], 1993 autopsy 
report indicates urosepsis (infection) as the immediate cause 
of death, and includes glioblastoma multiforme (malignant 
brain tumor), recurrent craniopharyngioma, non insulin-
dependent diabetes mellitus, and right hemisphere hemorrhagic 
infarctions as proximate causes of death.

2.  At the time of his death, the Veteran was service 
connected for bilateral hearing loss, facial keloids, keloids 
of the arms, shoulders and legs, and type II diabetes 
mellitus, all rated as noncompensable.

3.  The Veteran's brain tumors were not manifested in 
service, and have not been linked by competent evidence to 
service, to include exposure to herbicides.  

4.  The evidence fails to show that the Veteran's service-
connected disabilities, including diabetes mellitus, either 
caused or contributed to his death.


CONCLUSION OF LAW

A service-connected disease or disability was neither the 
principal cause, nor a contributory cause, of the Veteran's 
death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.312, 3.313 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  The 
Court has held that VCAA notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a statement of the case or supplemental 
statement of the case.  Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006).

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the Veteran's death, 
section 5103(a) notice must be tailored to the claim.  The 
notice should include (1) a statement of the conditions, if 
any, for which a Veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

Here, the foregoing notice requirements were satisfied by a 
December 2009 letter.  Following the letter, the claim was 
readjudicated in a March 2010 supplemental statement of the 
case.  Also, to whatever extent the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as assigning a disability rating or 
effective date, the Board finds no prejudice to the appellant 
in proceeding with the present decision.  As will be 
discussed in the following decision, the Board is denying the 
appellant's claim.  As such, no ratings or effective dates 
will be assigned.

Additionally, the Board finds that the duty to assist 
provisions of the VCAA have been met in this case.  All 
obtainable evidence adequately identified by the appellant 
has been obtained and associated with the claims file.  
Neither she nor her representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.

Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a 
[V]eteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
pre-existing injury in the active military, naval or air 
service.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

When a chronic disease, including tumors of the brain, 
becomes manifest to a degree of 10 percent within one year of 
the Veteran's discharge from service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the Veteran's period of 
service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Regulations pertaining to herbicide exposure provide that if 
a Veteran served on active duty in Vietnam, during the 
Vietnam era, the Veteran is presumed to have been exposed to 
herbicides (e.g., Agent Orange).  38 C.F.R. § 3.307.  These 
regulations also stipulate the diseases for which service 
connection may be presumed due to herbicide exposure.  
38 C.F.R. §§ 3.3.07(a)(6), 3.309(e).

In the instant case, the service personnel records reflect 
that the Veteran served in the Republic of Vietnam during the 
Vietnam era.  As such, he is presumed to have been exposed to 
herbicides.  38 C.F.R. § 3.307.

An appellant who does not meet the statutory criteria for 
presumptive service connection based on herbicide exposure is 
not precluded from establishing service connection with proof 
of actual direct causation.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  The provisions set forth in Combee 
are applicable in cases involving Agent Orange exposure.  
McCartt v. West, 12 Vet. App. 164, 167 (1999).

The death of a Veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  A service-connected 
disability will be considered the principal cause of death 
when such disability, singly, or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related.  A service-connected disability 
will be considered a contributory cause of death when it is 
shown that such disability contributed substantially or 
materially to the production of death.  It is not sufficient 
to show that it casually shared in the producing death, but 
rather it must be shown that there was a causal connection.  
See 38 C.F.R. § 3.312(a).  The issue involved will be 
determined by the exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the Veteran, including, particularly, autopsy reports.  
See Id.

At the time of his death, the Veteran was service connected 
for bilateral hearing loss, facial keloids, keloids of the 
arms, shoulders and legs, and type II diabetes mellitus, all 
rated as noncompensable.

The Veteran died in February 2003.  The February 2003 death 
certificate indicates acute cardio respiratory failure due to 
craniopharyngioma as the immediate cause of death.  However, 
an autopsy report, also dated in February 2003, indicates 
urosepsis as the immediate cause of death, and includes 
glioblastoma multiforme, recurrent craniopharyngioma, non 
insulin-dependent diabetes mellitus, and right hemisphere 
hemorrhagic infarctions as proximate causes of death.

The appellant essentially contends that the Veteran's 
service-connected diabetes mellitus substantially or 
materially contributed to the urosepsis which caused his 
death.  Alternatively, she asserts that his craniopharyngioma 
and glioblastoma multiform developed as a result of exposure 
to Agent Orange during the Veteran's service in Vietnam (see 
June 2004 Notice of Disagreement, September 2004 Appellant's 
statement, and March 2005 Substantive Appeal).  In this 
regard, the Board notes that, here, the appellant is not 
qualified to offer an opinion as to diagnosis or medical 
causation because she does not possess the requisite medical 
knowledge and training.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  As such, her opinion is 
insufficient to link the Veteran's death to his service-
connected conditions or to service.

The record reflects that the Veteran filed a claim of service 
connection for diabetes mellitus in September 1990, following 
diagnosis of the condition.  This was eventually granted by a 
June 2004 rating decision, and the appellant was awarded 
accrued benefits.  Medical records developed throughout the 
course of the appeal, however, are essentially silent for any 
diabetes-related complaints or complications.  The February 
1993 death certificate does not indicate diabetes mellitus as 
either the immediate or underlying cause of death, yet the 
February 1993 autopsy report lists diabetes mellitus as a 
proximate cause of death,  However, this document contains no 
narrative or finding which explains the basis for 
characterizing the disorder this way.  Consequently, the RO 
referred the claims file to a VA physician in order to 
address these apparent inconsistencies.  

In a February 2005 report, a VA physician opined, based on 
review of the claims file, including the autopsy report, that 
the Veteran died of "urosepsis with some contribution of a 
brain event."  With respect to the Veteran's diabetes 
mellitus, the examiner opined that the condition was listed 
on the autopsy report primarily to be complete in the list of 
diagnoses.  The physician stated that while diabetics do have 
an increased incidence of infection, the literature did not 
support that diabetes was a cause of, or materially 
contributed to, the development of the Veteran's urosepsis 
which led to his death, and therefore, any relationship 
between these two conditions was speculative.  The Court 
determined this was an inadequate basis for deciding the 
appeal, indicating the physician did not provide a specific 
opinion as to the likelihood that the Veteran's death was 
related to his diabetes mellitus, or a rationale for the 
determination that a causal relationship between the 
Veteran's diabetes and urosepsis was speculative (other than 
that the medical literature did not support such a 
relationship).  In order to address these deficiencies, and 
pursuant to the 2008 Court order, the Board requested a 
follow-up opinion.  

In a January 2010 report, the February 2005 VA physician 
specifically opined that the Veteran died of urosepsis, and 
that the Veteran's diabetes was unlikely to have materially 
or substantially contributed to his death.  In support of 
this determination, the physician noted that while the 
literature supports that diabetics have an increase in 
frequency of all infections, and a somewhat impaired ability 
to fight infection, including urosepsis, diabetes does not 
cause the infection, and that there was nothing in the 
Veteran's case to support such a determination.  As to how he 
had arrived at his previous conclusion that diabetes was 
listed as a proximate cause of death on the autopsy report 
primarily to be complete in the list of diagnoses, the 
physician stated that often death certificates mention all 
major diseases the person has.

In an August 2009 statement, a private physician opined that, 
upon review of the record, it was more likely than not that 
the Veteran's development of a urinary tract infection which 
spread bacteria into his blood and caused a pus collection in 
his bladder, which did not respond to antibiotics, was made 
possible by his underlying diabetes.  Significantly, however, 
the physician did not specifically state that the Veteran's 
diabetes contributed substantially or materially to his 
death.  Further, the physician did not address evidence 
reflecting that the Veteran had at one time suffered from 
recurrent urinary tract infections following radiation 
therapy for his brain tumor (see March 1988 Walter Reed 
medical report), and that at the time of his death, the 
Veteran had a intravenous catheter (see autopsy report), and 
what role these factors may have played in the development of 
his infection which caused his death.  Moreover, the opinion 
that having diabetes makes some other illness (urinary tract 
infection ) possible, does not account for anything else that 
would make a urinary tract infection possible, and is too 
speculative for purposes of awarding the benefits at issue.  
As such, the Board finds that the August 2009 statement is of 
little probative value in determining whether the Veteran's 
service-connected diabetes mellitus contributed substantially 
or materially to the Veteran's death.

The Board has considered the Appellant's assertion that the 
February 2003 autopsy report should carry more weight since 
the autopsy was conducted by three qualified physicians (see 
March 2005 Substantive Appeal).  While the Board does not 
question the thoroughness of the Veteran's autopsy, the 
absence of an explanation for the inclusion of diabetes 
mellitus as a proximate cause of death on the autopsy report 
undermines the probative value of this finding, especially in 
view of the fact that other than a brief mention of the 
condition in the summary of the Veteran's clinical history, 
the report's narrative of the Veteran's death is silent as to 
his diabetes.  Additionally, the Board notes that a statement 
in the autopsy report indicating that the Veteran's 
craniopharyngioma (which was also listed as a proximate cause 
of death) did not "significantly contribute to his demise," 
is supportive of the VA physician's initial conclusion that 
the conditions included as proximate causes of death were 
only listed to be complete in the list of diagnoses.  

Further, the Board finds that service connection is not 
warranted for the Veteran's brain tumors.  Neither 
craniopharyngioma nor glioblastoma multiform are included 
among the list of diseases for which service connection may 
be presumed due to herbicide exposure.  38 C.F.R. §§ 
3.3.07(a)(6), 3.309(e).  There is also no evidence to suggest 
a direct link between the Veteran's brain tumors and his 
active military duty.  Specifically, other than an isolated 
April 1959 finding of a cephalgia migraine, the service 
treatment records are absent for any pertinent complaints or 
findings.  There is also no evidence whatsoever pertaining to 
brain tumors within one year of service (to trigger the 
application of the legal presumption of service connection 
for chronic disease).  

The earliest description of a brain tumor is an October 1985 
finding of a craniopharyngioma, and the glioblastoma was not 
identified until the February 1993 autopsy.  This lengthy 
period without post-service treatment weighs heavily against 
the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Further, there is no competent evidence linking the Veteran's 
brain tumors to service, including exposure to herbicides.  
In this regard, the Board notes the February 2009 private 
physician's statement, which raises the issue of whether the 
Veteran's "multiple headaches while in service were actually 
a prodrome of his craniopharyngioma which developed after 
service."  However, as mentioned, the service treatment 
records do not show multiple complaints of headaches, but 
rather one isolated finding of a migraine.  In any event, 
this statement falls short of expressly suggesting a link 
between the Veteran's active military service and his 
craniopharyngioma, with the physician ultimately concluding 
that "the brain cancers will remain an open question."

Based on the foregoing evidence, the Board finds that the 
criteria for service connection for the cause of the 
Veteran's death have not been met, and the appellant's claim 
is therefore denied.

ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals









 Department of Veterans Affairs


